Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 8, 1990, which denied claimant’s application for reconsideration of a prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Insofar as claimant submitted no new evidence to support his request that the Unemployment Insurance Appeal Board reconsider its prior decision, there was no abuse of discretion by the Board in rejecting the application (see, Matter of Cruz *944[Levine], 49 AD2d 978). In any event, although claimant argued that he could not work overtime as directed by the employer due to a rib injury, he failed to offer any medical proof to support his argument; therefore the Board’s original conclusion that claimant’s refusal to work overtime constituted misconduct was supported by substantial evidence (see, Matter of Haas [Levine], 51 AD2d 838).
Decision affirmed, without costs.
Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.